DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 11/15/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16-19 of U.S. Patent No. 11,476,894 in view of Kummetz et al. (US 8,346,091, hereinafter “Kummetz”) and Henry et al. (US 2017/0018831, hereinafter “Henry”).
Regarding claims 1 and 15, Claim 14 of US 11,476,894 discloses a communication system, comprising:
a first communication device (col. 33, ll. 56-57) that is configured to:
obtain a plurality of radio frequency (RF) signals corresponding to different communication protocols from a plurality of communication systems associated with a plurality of different types of communication networks (col. 33, line 62-col. 34, line 8);
align the obtained plurality of RF signals corresponding to different communication protocols in a combined RF signal (col. 34, ll. 9-11); and
transmit, through a first wired medium, the combined RF signal of a specified frequency to a first repeater device (col. 34, ll. 13-15); and
a plurality of repeater devices arranged at a plurality of different locations and are communicatively coupled over wired mediums (col. 33, ll. 58-61), 
wherein the first repeater device of the plurality of repeater devices is configured to obtain the combined RF signal from the first communication device and further communicate, over a second wired medium, the combined RF signal of the specified frequency to a second repeater device (col. 34, ll. 13-31), 
and wherein the second repeater device is configured to:
wirelessly distribute, from the combined RF signal, two or more of: a wireless wide area network (WWAN) signal, a wireless local area network (WLAN) signal, a citizens broadband radio service (CBRS) signal, a wireless personal area network (WPAN) signal, or a combination thereof to a plurality of end-user devices (col. 34, ll. 25-31).
However, the closest prior art does not expressly disclose: 
i. the combined RF signal is a mmWave RF signal; and 
ii. pack content received from the plurality of end-user devices and transmit upstream in the mmWave RF signal to the first communication device via the first repeater device over the wired mediums. 
With respect to aspect i, Henry discloses a distributed antenna system using a bi-directional repeater system including waveguide coupling devices that carry waveguide transmissions in the millimeter-wave band (see Fig. 14, para. 0142-0143, mmwave carrier frequency, 60 GHz or in the range of 30-300 GHz, para. 0074), and downshifts transmission from mmwave to lower cellular frequency ~1.9GHz and transmit the signals over a wireless interface to other devices (para. 0143; cellular signals 1.9 GHz lower than the mmwave surface wave signal). Thus, Henry suggests using mmwave signals carried on wired mediums to transmit modulated communications systems to later be transmitted wirelessly by repeater units.
Because both claim 14 of US 11,476,894 and Henry both disclose repeater systems connecting repeater/remote units with wired connections, it would have been obvious to one of ordinary skill in the art, to substitute one wired connection scheme for another, for the predictable result of using the mmwave waveguide connection of Henry to connect the repeater units and the first communication device of claim 14 of US 11,476,894.
With respect to aspect ii,  Kummetz discloses a distributed antenna system in which signals for a plurality of communications systems are combined into a single signal which is transmitted to remote units 44 (see Fig. 3). Likewise, remote units 44a-d also receive RF voice/data signals designated as the uplink signal 64, from the customer/subscriber devices 30 via the local antennas 62. Each RF uplink band is digitized separately, and each remote unit receive serial data signals from remote units that precede it in the daisy chain, and are summed and transmitted to the master unit 42 (col. 4, ll. 49-67, Fig. 3). Thus, Kummetz suggests the use of combining a plurality of distinct uplink communications signals for different communication systems together into a single combined uplink signal.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of claim 14 of US 11,476,894 and Henry, to also include the  function of combining a plurality of end-user communication signals into a combined uplink signal, since this is suggested by the wired remote antenna system disclosed by Kummetz.

Regarding claim 2, claim 14 of US 11,476,894 already discloses wherein the plurality of radio frequency (RF) signals correspond to a citizens broadband radio service (CBRS) signal, a wireless wide area network (WWAN) signal, a wireless local area network (WLAN) signal, a wireless personal area network (WPAN) signal, or a combination thereof (see claim 14, col. 34, ll. 21-31), and 
claim 18 of US  11,476,894 further discloses wherein a frequency of each of the plurality of RF signals is less than the specified frequency of the RF signal (mimo is executed at sub-6 GHz frequency, less than the specified frequency of the RF signal, which is a mmWave RF signal, col. 34, ll. 55-64).

Regarding claims 8 and 18, see claim 17 of US 11,476,894.
Regarding claims 9 and 19, see claim 18 of US 11,476,894.
Regarding claim 10, see claim 14 of US 11,476,894 (col. 34, ll. 23-31).
Regarding claim 11, see claim 19 of US 11,476,894.
Regarding claim 12, see claim 19 of US 11,476,894.
Regarding claims 13 and 20, see claim 14 of US 11,476,894 (col. 34, ll. 21-31).
Regarding claim 14, see claim 16 of US 11,476,894.

Allowable Subject Matter
Claims 3-7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/2/2022